Citation Nr: 1401484	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-38 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to service connection for leg drop, to include as secondary to service-connected degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1969 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals a November 2013 VA back conditions examination report that is relevant to the issue on appeal.  Since the receipt of that record, a supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  However, this defect can be cured on remand.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Following the June 2013 SSOC, the Veteran was afforded a VA back conditions examination in November 2013.   In the examination report, the examiner discussed the Veteran's symptoms of left leg foot drop.  This evidence has not been considered by the RO, and the Veteran has not waived initial RO consideration.  See 38 C.F.R. § 1304 (2013).  In fact, the RO contacted the Board in December 2013 and indicated that the Veteran's representative wanted the issue addressed at the RO and did not want to waive initial consideration of the evidence.  Without a written waiver of initial RO consideration of the additional evidence, this issue must be returned to the agency of original jurisdiction for readjudication.  See Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) (VA regulation allowing the Board to consider additional evidence without remanding case to the agency of original jurisdiction for initial consideration was invalid); see also Bernard v. Brown, 4 Vet.App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

The case should be reviewed by the RO on the basis of the additional evidence (November 2013 VA examination report).  If the benefit sought is not granted, the Veteran and his attorney should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


